            IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

PAULLUKASHUK                                                        PLAINTIFF

v.                      No. 3:18-cv-83-DPM

BREVARD EXTRADITIONS, INC.,
dfb/a U.S. Prisoner Transport; DAVID
CARTER, Individually and in his Official
Capacity as a Sheriff of Greene County,
Arkansas; and JOHN DOES 1-20,
Individually and in their Official Capacity                       DEFENDANTS

                            JUDGMENT
     The case is dismissed without prejudice.
                                   ~~t
                                D.P. Marshall Jr.
                                United States District Judge

                                    ,;- A/crl/eNI. fv.t. ;to 16
